              Case 2:19-cv-01489-RSM Document 39 Filed 10/25/19 Page 1 of 1



 1                                                                          Hon. Ricardo S. Martinez

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                       FOR THE WESTERN DISTRICT OF WASHINGTON

 7 Joseph Stanley Pigott a.k.a. King Abdul Mumin)
   El,                                                 ) Case No. 2:19-cv-01489 RSM
 8                     Plaintiff,                      )
        v.                                             )
 9                                                     )    PROOF OF SERVICE
   Heather Winslow Barr, David P. Tracy)
10 (individual Jointly & Severally) Law Offices of)
   David P. Tracy & Zottman, Sarah Hudson)
11 (individual Jointly & Severally) d.b.a. King)
   County Superior Court Bailiff, Attorney Kristin)
12 Richardson (individual Jointly & Severally) d.b.a)
   King Couonty Superior Court Judge, Attorney)
13 Kathryn D. Fields (individual Jointly & Severally))
   d.b.a. King County Superior Court Judge, King)
14 County Superior Court, Sate of Washington, et al.,)
                                                       )
15                 Defendants.                         )
                                           Certificate of Service
16
           I certify under penalty of perjury that on the date this document was filed, a copy of this
17 document, including the Defendants Motion to Dismiss was mailed via USPS first-class mail,
    postage pre-paid to:
18
                    Josepth Stanley Pigott
19                  604 S 162ND ST
                    Burien, WA 98148
20
    DATED: October 25, 2019
21
                                                  DC Law Group NW
22
                                                  __________________
23                                                Matthew Cunanan, WSBA # 42530
                                                  Of Attorneys for Defendants
24
                                                                      DC Law Group NW
     PROOF OF SERVICE– Page 1 of 1                            12055 15th Ave NE | Seattle, WA 98125
                                                            Phone: (206) 494-0400 Fax: (855) 494-0400
